[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 07-14449                     JUNE 2, 2008
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK

                       D.C. Docket No. 07-20171-CR-DLG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

BULMARO CARAPIA-GARCIA,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                  (June 2, 2008)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Sheryl J. Lowenthal, appointed counsel for Bulmaro Carapia-Garcia in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Carapia-Garcia’s conviction

and sentence are AFFIRMED.




                                         2